Order entered September 5, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00800-CV

                              SUSAN E. HARRIMAN, Appellant

                                                 V.

                       MILDRED V. EHRENBERG, ET AL., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-11994

                                             ORDER
       Before the Court is appellant’s August 31, 2018 second motion for an extension of time

to file a brief. We GRANT the motion and extend the time to September 7, 2018. We caution

appellant that further requests for extension in this accelerated appeal will be disfavored.


                                                       /s/    ADA BROWN
                                                              JUSTICE